Name: Council Regulation (EEC) No 1392/87 of 18 May 1987 amending Regulation (EEC) No 500/87 fixing catch possibilities for 1987 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention
 Type: Regulation
 Subject Matter: fisheries;  economic geography;  world organisations
 Date Published: nan

 22. 5. 87 Official Journal of the European Communities No L 133/11 COUNCIL REGULATION (EEC) No 1392/87 of 18 May 1987 amending Regulation (EEC) No 500/87 fixing catch possibilities for 1987 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention Whereas, in order to ensure rational management, catch quotas should be allocated between the Member States so as to guarantee the relative stability of fishing ; whereas, in the case in question, this allocation should be made so as to reflect a fair relationship between the rights which each of the Member States may claim and the structural situa ­ tion which has developed in these circumstances, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), as amended by the Act of Accession of Spain and Portugal, and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas, in accordance with Article 3 of Regulation (EEC) No 170/83, it is incumbent upon the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made ; whereas, in accordance with Article 4 of the said Regulation, the share available for the Commu ­ nity is to be allocated between the Member States ; Whereas Council Regulation (EEC) No 500/87 of 16 February 1987 (2) fixed catch possibilities for 1987 for certain fish stocks and groups of fish stocks in the Regu ­ latory Area as defined in the NAFO Convention ; HAS ADOPTED THIS REGULATION : Article 1 The data relating to cod in the Regulatory Area defined by the NAFO Convention which are set out in Annex I to Regulation (EEC) No 500/87 shall be replaced by those in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1987. For the Council The President P. DE KEERSMAEKER (') OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 51 , 20 . 2 . 1987, p. 3 . No L 133/ 12 Official Journal of the European Communities 22. 5 . 87 ANNEX Stock Member State 1987 quota (tonnes)Species Geographical regions Division Cod North-west Atlantic NAFO 2 J + 3 KL Belgium \ Denmark l Germany 19 550 (') Greece Spain 20 330 1 France 3 200 (') Ireland Italy Luxembourg Netherlands Portugal 31 770 United Kingdom 850 (') Available for Member States EEC Total 75 700 Cod North-west Atlantic NAFO 3 NO Belgium Denmark I I Germany 50 , I Greece Spain 21 860 l France 350 \ l Ireland \l Italy l Luxembourg Netherlands I \ Portugal 4 120 I \ United Kingdom 20 Available for Member States EEC Total 26 400 Cod North-west Atlantic NAFO 3 M Belgium \ \ Denmark \ \ Germany 700 \ \ Greece I \ Spain 2 150 \ \ France 300 I II Ireland II II Italy II II Luxembourg \\ \\ Netherlands ll Portugal 2 950 ll I United Kingdom 1 400 || || Available for Member States EEC Total 7 500 (') Minus the quantities caught by the vessels of the Member State concerned in the parts of the NAFO Divisions falling within national fisheries jurisdiction .